Title: To James Madison from Stephen Moylan, [ca. 26 November] 1796
From: Moylan, Stephen
To: Madison, James


[ca. 26 November 1796]
Generl. Moylans compliments to Mr. Madison, sends him 226 dollars 67 cents for half years rent of the house he lives in—on which he has made some necessary repairs which he cannot doubt, of being allowed for, he will furnish the account of his expenditures, when Mr. Madison is at more leisure, than he can be at present, being so lately arrived in this City.
Genl. Moylan did not get possession of the house before May 2nd. last which Mrs. Payne is acquainted with.
